DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement of 1/14/2021, applicant has made an election of Invention II in the reply filed on 3/10/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that in the Election of 3/10/2021, applicant has stated that “In response thereto, Applicants would like to elect Invention II directed to claims 5-6, 9, and 14-15 (claims 1 and 12 each links inventions I-II), and withdraw invention I directed to claims 2-4, 7-8, 13 and 16-17 and withdrawn claims 10-11 and 18-20, for the purpose of prosecution only….”, Election, page 5. Such statement regarding to the claims to be examined is confusing. Applicant should note that the examiner has stated that each of claims 10-11 and 18-20 does not recite any feature used to group the pending claims into Inventions I and II thus those claims will be examined with linking claims 1 and 12 and the claims of the elected invention, see Office action of 1/14/2021, element (3) in page 3.
As a result of applicant’s election and the details as set forth above, claims 1, 5-6, 9-12, 14-5 and 18-20 are examined in the present office action, and claims 2-4, 7-8, 13 and 16-17 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 2-4 and 7-8 will be rejoined if the linking 
It is also suggested that applicant has to amend the status indicator of each of claims 10-11 and 18-20 from “(Withdrawn)” to --(Original)-- if no amendment being made or from “(Withdrawn)” to --(Currently Amended)-- if amendment being made in response to the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Office action of Taiwan Counterpart Application written in Chinese language listed in the information disclosure statement filed 11/19/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
8.	The listing of reference in the specification, see paragraph [0053], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
9.	The drawings contain nine sheets of figures 1, 2A-2E, 3A-3B, 4, 5A-5B and 6-7 were received on 3/11/19.  These drawings are objected by the examiner for the following reason(s).
10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference of “22”, see fig. 1, which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
11.	The drawings are objected to because it is unclear about the two lines shown in fig. 3A. In other words, what does the solid line represent? And what does the dash line represent? Applicant should note that while applicant has provided explanation/definition for lines shown in each of figs. 6-7; however, it is unclear why applicant does not provide explanation/definition for lines shown in fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Specification
12.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
13.	The Summary of the invention is objected to because it longs and contains numerous detailed description of the invention. Applicant needs to provide a brief technical description of the invention in the Summary and move the detailed description to the section of “DESCRIPTION OF THE EMBODIMENTS”. Appropriate correction is required.
Claim Interpretation
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

15.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




19.	Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskovits et al (US Publication No. 2012/0081703).
Moskovits et al discloses an optical element. The element as described in paragraphs [0078]-[0095] and shown in figs. 2-4 and 8-9 comprises the following features:
a) a substrate (204); 
b) a plurality of first nanostructures (201(1)-201(N)) located on a surface of the substrate wherein the first nanostructures is made by silicon oxide, silicon, aluminum oxide, metal oxide, dielectric or semiconductor material, see paragraphs [0067]-[0068];
c) a plurality of second nanostructures (302(1)-302(N) located on a surface of the plurality of first nanostructures which surface is away from the surface of the substrate where the first nanostructures is formed; 
d) a metal structure (502(1)-502(N)) made by gold which structure conformally covers a surface of the plurality of second nanostructures, see paragraph [0082] and figs. 4 and 9A, which meets features recited in present claims 9 and 11.
Regarding to the feature that the metal structure covers a top surface and a portion of sidewalls of the plurality of second nanostructures as recited in present claim 10, such feature is disclosed by Moskovits et al as can be seen in paragraph [0095] and fig. 9B.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


21.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moskovits et al in view of Golovlev et al (US Publication No. 2008/0050842).
Regarding to the material of the plurality of first nanostructures, it is noted that while Moskovits et al discloses that the material of the first nanostructures is silicon oxide, silicon, aluminum oxide, metal oxide, dielectric or semiconductor material, see paragraph [0068], Moskovits et al does not explicitly disclose that the material of the first nanostructures is polystyrene as recited in present claim 5 or a material having carboxyl groups or amide groups on a surface thereof as recited in present claim 6. 
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416. Further, the use of semiconductor material which include silicon  or polymer material which includes carboxylate polystyrene for making particles is known to one skilled in the art as can be seen in the device provided by Golovlev et al. In particular, Golovlev et al discloses an optical element  having a substrate and a plurality of nanoparticles formed on a surface of the substrate, see paragraph [0059] and fig. 1 wherein the material of the nanoparticles can be a semiconductor material such as silicon, see paragraph [0031] or polymer material such as carboxylated polystyrene, see paragraph [0032]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the element provided by Moskovits et al by using material of carboxylated .
22.	Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moskovits et al in view of Kang et al (US Patent No. 9,397,261).
The method for making the element having a substrate, a plurality of first nanostructures , a plurality of second nanostructures, and a metal structure as described in paragraphs [0085]-[0093] and shown in fig. 7 as provided by Moskovits et al does not explicitly disclose the step of etching the plurality of second nanostructures on the surface of the plurality of first nanostructures. However, a method for forming a plurality of second nanostructures on a surface of a plurality of first nanostructures is known to one skilled in the art as can be seen in the optical element provided by Kang et al. In particular, Kang et al discloses an optical element having a substrate (111), a plurality of first nanostructures (11) is formed on a surface of the substrate, and a plurality of second nanostructures (12) is formed on a surface of the plurality of first nanostructures wherein the second nanostructures is formed on the surface of first nanostructures by etching, see column 4, lines 43-48. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical element provided by Moskovits et al by forming the plurality of second nanostructures on the surface of the plurality of first nanostructures by etching step as suggested by Kang et al for the purpose of reducing the process and/or manufacture cost to make the element.
23.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moskovits et al in view of Kang et al as applied to claim 12 above, and further in view of Golovlev et al.
Regarding to the material of the plurality of first nanostructures, it is noted that while Moskovits et al in the combined product provided by Moskovits et al and Kang et al discloses that the material of the first nanostructures is silicon oxide, silicon, aluminum oxide, metal oxide, dielectric or semiconductor material, see paragraph [0068], Moskovits et al does not explicitly disclose that the material of the first nanostructures is polystyrene as recited in present claim 14 or a material having carboxyl groups or amide groups on a surface thereof as recited in present claim 15. 
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416. Further, the use of semiconductor material which include silicon  or polymer material which includes carboxylate polystyrene for making particles is known to one skilled in the art as can be seen in the device provided by Golovlev et al. In particular, Golovlev et al discloses an optical element  having a substrate and a plurality of nanoparticles formed on a surface of the substrate, see paragraph [0059] and fig. 1 wherein the material of the nanoparticles can be a semiconductor material such as silicon, see paragraph [0031] or polymer material such as carboxylated polystyrene, see paragraph [0032]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Moskovits et al and Kang et al by using material of carboxylated polystyrene instead of silicon for the first nanostructure/nanoparticles as suggested by Golovlev et al to meet a particular application. Applicant should also note that it was decided in the Courts that “[w]hen a work is available in one filed of endeavor, deign incentives and other market forces can prompt variations of I, either in the same filed or a different one”, KSR Int’l Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1740, 82 USPQ 2d 1385, 1396 (fed. Cir. 2007).
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872